DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claims filed 09/30/2021 list a claim 16 (previously presented) and also claim 16 (canceled). For the purposes of expediting examination, claim 16 is not treated as cancelled and the limitations of claim 16 (previously presented) are being examined. For 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 09/30/2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 10 are linked to form a single inventive concept.  This is not found persuasive because the inventions lack the same or corresponding special technical feature, as detailed in the restriction requirement filed 06/02/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minato (JP 11322486), an English computer translation (CT) is provided.
Minato teaches a magnetic coil for Czochralski single crystal growth (abstract, Fig 4) apparatus comprising a first coil 30a and a second coil 30b that are opposite to each other and coaxially arranged (figs 4 and 6-8, abstract, CT [0029]-[0034]), and an auxiliary coil 31 arranged between the first coil and the second coil (figs 4 and 6-8, CT [0029]-[0034]), a distance between the first coil and a first edge of the auxiliary coil close to the first coil is equal to a distance between the second coil and a second edge of the auxiliary coil close to the second coil (figs 4 and 6-8), and a central axis of the auxiliary coil (figs 4 and 6-8), a central axis of the first coil and a central axis of the second coil coincide (figs 4 and 6-8), the equipment can easily apply a cusp magnetic field in an always optimum state for producing a single crystal by a pulling-up method(abstract and [0014]). Minato also teaches a first coil current flows through the first coil in a first coil current flow direction, a second coil current flows through the second coil in a second coil current direction, the first and second coil current flow directions are opposite current flow directions and form a cusp magnetic field (CT Abstract; CT [0015]-[0040]). Minato also teaches an auxiliary coil current flows through the auxiliary coil in an auxiliary coil current flow direction and creates an optimum cusp magnetic field (CT [0015], [0023]-[0026], [0036]), which reads on an auxiliary magnetic field generated by the auxiliary coil current in the auxiliary coil enhances the cusp magnetic field.
Referring to claim 9, Minato teaches superconducting coils (CT [0020]).

Referring to claim 21, Minato teaches the sub coil adjust the vertical magnetic field of the cusp field (CT [0023]); therefore is capable of the claimed intended use of an axial zero magnetic plane formed by the first and second coils is increased by the auxiliary magnetic field of the auxiliary coil.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minato (JP 11322486), an English computer translation (CT) is , as applied to claim 1, 9, 16 and 21 above, and further in view of Walter et al (US 2014/0053771).
Minato teaches all of the limitations of claims 2 and 17, as discussed above, except the auxiliary coil comprises a plurality of sub-coils; the plurality of sub-coils are sequentially connected in series and form a circle with respect to the central axis of the auxiliary coil, and a size of the circle formed by the plurality of sub-coils is the same as a size of the first coil and the same as a size of the second coil. Minato teaches the auxiliary coil 31 forms a circle the same size at the upper and lower coil (See Fig 6)
In a magnetic coil apparatus for Czochralski growth, Walter et al teaches a more uniform magnetic field can be generated by using four magnetic coils (Figs 3-4, 6, 16, 18, 20-23; [0002]-[0010]) and the coils are connected in series, or may be powered separately or in groups ([0048]), which clearly suggest a plurality of sub-coils; the plurality of sub-coils are sequentially connected in series and form a circle with respect to the central axis of the auxiliary coil.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Minato by making the auxiliary coil using a plurality of sub-coils, as taught by Walter et al, to form the auxiliary coil 31, which has the same size as the first and second coil, to generate a more uniform magnetic field.
Referring to claim 3, the combination of Minato and Walter et al teaches 4 sub coils (Walter Figs 3-4, 6, 16, 18, 20-23; [0002]-[0010]).
Referring to claim 4, 11, 19,  the combination of Minato and Walter et al teaches 4 sub coils spaced apart by a predetermined distance (Walter Figs 3-4, 6, 16, 18, 20-23; [0002]-[0010]).

Referring to claim 6, the combination of Minato and Walter et al teaches centers of the plurality of sub- coils are all located on a same circumference, and a center of the circumference is located on the central axis of the first coil and the second coil. (Walter Figs 3-4, 6, 16, 18, 20-23; [0002]-[0010]; Minato Fig 6).
Referring to claim 7, 14,  the combination of Minato and Walter et al teaches the magnets can be circular in shape, or elliptical, rectangular or racetrack shape (Walter [0047]), which clearly suggests each of the plurality of sub- coils is an arc-shaped coil, the arc-shaped coil comprises two vertical edges arranged oppositely and in parallel and two arc-shaped edges arranged oppositely and in parallel, and two ends of each of the two vertical edges are connected to same side ends of the two arc- shaped edges, respectively. Furthermore, changes in shape are prima facie obvious (MPEP 2144.04).
Referring to claim 8, the combination of Minato and Walter et al teaches auxiliary coil is coaxial with the upper and lower coil (Minato Fig 6); therefore making the auxiliary coil using a plurality of coils taught by Walter would clearly suggest a center of a circle formed by the arc-shaped edges of the plurality of sub-coils is located on the central axis of the first coil and the central axis of the second coil.
Referring to claim 20, see remarks above regarding claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomioka et al (US 5,938,836) teaches the use of 3-4 coils in a Czochralski apparatus (Fig 1-2).
Mitsubori (US 2005/0166600) teaches four vertically arranged coils or two horizontally arranged coils (Figs 4A,4B, 7 and 8).
Sawada (US 5,137,077) teaches using 3 sets of coils (Fig 4) and using coils made of a plurality of segments (Fig 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714